Appeal by the People from an order of the Supreme Court, Queens County, dated February 16, 1978, which, after a hearing, granted defendant’s motion to suppress a pistol found on his person and statements made by him after his arrest. Order reversed, on the law and the *579facts, and motion to suppress denied. In our opinion, there was a proper predicate for Detective Drum’s "pat-down” of defendant (see CPL 140.50, subd 3; People v Kinlock, 43 NY2d 832; People v De Bour, 40 NY2d 210; People v Green, 35 NY2d 193). The subsequent arrest of defendant for possession of a firearm was proper. Since the arrest was lawful, the statements made by defendant after the administration of the Miranda warnings are admissible. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.